—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated November 21, 1991, which granted the motion of the defendants Cindy L. Kellner and Stuart Kellner and the cross motion of the defendant Lloyd Lechleitner for summary judgment dismissing the complaint based on the plaintiff’s failure to establish "serious injury”.
Ordered that the order is affirmed, with costs.
The unsworn reports by the plaintiff’s physicians which the defendants submitted in support of their motion and cross motion made a " 'prima facie showing of entitlement to judgment as a matter of law’ ” (Pagano v Kingsbury, 182 AD2d 268, 270).
Because the only medical reports which the plaintiff has submitted in opposition to the motion and cross motion are unsworn reports from his own medical witnesses, he has failed to defeat the motion (see, Pagano v Kingsbury, supra). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.